Title: From Benjamin Franklin to Dumas, 29 October 1779
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear sirPassy Oct. 29. 1779.
I received yours of the 18th. and 22 & communicated them to Mr. Chaumont as you desired.— I am glad to Learn that the affair of firing at the Deserters has had no worse Consequences. I wish to know whether Letters I sent sometime since to Comme. Jones and Captain Landais under your Cover, came to hand as you Expect they will sail by the End of this Week. I do not now write to the Commodore. If he should be still with you, present my cordial Respects and good Wishes. I am ever, my dear friend. Your sincerly.
BF.
Mr. Dumas.
